Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-15-2008

Shernoff v. Hewlett Packard Co
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-5215




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Shernoff v. Hewlett Packard Co" (2008). 2008 Decisions. Paper 111.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/111


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                   NOT PRECEDENTIAL
                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                               Nos. 06-5215 and 08-1404


                                  MIA SHERNOFF,
                                             Appellant

                                           v.

                         HEWLETT PACKARD COMPANY


             APPEAL FROM THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY
                            (D.C. Civil No. 04-cv-04390)
                   District Judge: The Honorable Joel A. Pisano


                      Submitted Under Third Circuit LAR 34.1(a)
                                 November 18, 2008


     Before: BARRY, CHAGARES, Circuit Judges, and COHILL,* District Judge

                              (Filed: December 15, 2008 )


                                       OPINION

BARRY, Circuit Judge

      Mia Shernoff appeals the judgment entered by the United States District Court for

the District of New Jersey on December 4, 2006. Upon the Report and Recommendation


*
 Honorable Maurice B. Cohill, Jr., Senior United States District Judge for the Western
District of Pennsylvania, sitting by designation.
of the Magistrate Judge, the Court granted defendant Hewlett Packard’s (“HP”) motion to

enforce the non-economic terms of a settlement reached at the parties’ conference before

the Magistrate Judge on April 21, 2005, and denied Ms. Shernoff’s cross-motion to

rescind that settlement. We have jurisdiction pursuant to 28 U.S.C. § 1291, and will

affirm.

                                               I.

          We will assume the parties’ familiarity with the underlying facts and procedural

history, and so will not recount them here.

          The primary issue for our consideration is whether the District Court erred in

enforcing the non-economic terms of an oral settlement agreement that had not yet been

reduced to writing. Where, as here, there has been an evidentiary hearing and explicit

findings of fact have been made, we review the decision to enforce a settlement

agreement for clear error. See Tiernan v. Devoe, 923 F.2d 1024, 1031-32 n.5 (3d Cir.

1991).

          Having considered the briefs and appendices, including the transcript of the

evidentiary hearing held on July 27, 2005, we find no basis to upset the findings of fact

and conclusions of law of the Magistrate Judge, which the District Court adopted as its

own in a thorough, well-reasoned opinion. Anna Stathis, Esq., who represented Ms.

Shernoff as local counsel at the settlement conference, testified that the parties had

reached a settlement “subject to looking at the final details.” (A. 71; see also A. 61-62,



                                               2
69-70.) Ms. Shernoff testified that she understood that the settlement was contingent on

her agreement to certain non-economic terms, including the “no re-employment”

provision challenged here. (A. 50-51.) Thus, although the parties did not finalize every

last detail of their agreement, the record contains ample evidence of mutual assent as to

its core terms.2 Accordingly, we conclude that the District Court did not err in enforcing

the settlement.3

                                            II.

       We will affirm the judgment of the District Court.




   2
      We reach our decision mindful of New Jersey’s strong public policy in favor of
settlement. See Puder v. Buechel, 183 N.J. 428, 437-39, 874 A.2d 534 (2005).
   3
     Ms. Shernoff also appeals the District Court’s order of January 9, 2008 denying her
Fed. R. Civ. P. 60(b) motion for relief from its prior order. The two appeals have been
consolidated. Given our disposition of the first appeal, we also will affirm the District
Court’s denial of Ms. Shernoff’s Rule 60(b) motion, which was predicated on supposed
“admissions” by HP in its brief in the first appeal.

                                             3